 Case 2:21-cv-00513-JLB-MRM Document 1 Filed 07/08/21 Page 1 of 6 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

                                                 Civil Action No.:
MARISA HENNESSEY,                                ___________________

                          Plaintiff,
      vs.
                                                 COMPLAINT FOR VIOLATIONS
                                                 OF THE FAIR DEBT
MIDLAND FUNDING LLC,                             COLLECTION PRACTICES ACT
                          Defendant.
                                                 DEMAND FOR JURY TRIAL

      Plaintiff Marisa Hennessey (“Plaintiff”) brings this action against defendant

Midland Funding LLC (“Midland” or “Defendant”) and alleges based upon

Plaintiff’s personal knowledge, the investigation of counsel, and information and

belief, as follows:

                            NATURE OF THE ACTION

      1.     This is an action to recover damages under the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. §1692, et seq. Defendant has been furnishing

inaccurate account information that was published on Plaintiff’s credit reports. On

January 6, 2021, Plaintiff submitted a debt validation letter to Defendant disputing

the accuracy of reporting and asking Defendant to validate the details of the account.

      2.     The FDPCA provides that once a consumer disputes the details of an

account, the debt collector is prohibited from re-reporting the account without



                                         -1-
 Case 2:21-cv-00513-JLB-MRM Document 1 Filed 07/08/21 Page 2 of 6 PageID 2




marking the account as disputed. Nonetheless, Defendant continued to communicate

the information without marking the account as disputed or otherwise updating the

account as necessary. Defendant’s reporting was thus misleading as a matter of law.

      3.     Plaintiff was forced to deal with the aggravation and humiliation of a

poor credit score and a reduced opportunity for credit. Accordingly, Plaintiff is

entitled to damages.

                           JURISDICTION AND VENUE

      4.     The claims asserted in this complaint arise under 15 U.S.C. §1692e of

the FDCPA. This Court has jurisdiction over the subject matter of this action under

28 U.S.C. §1331 and 15 U.S.C. §1692k.

      5.     Venue is proper in this judicial district under 28 U.S.C. §1391(b).

                                      PARTIES

      6.     Plaintiff resides in Lee County, Florida, and qualifies as a “consumer”

as that term is defined under 15 U.S.C. §1692a. Plaintiff is an individual.

      7.     Defendant Midland is a Delaware corporation and debt collection

agency that uses the mail, telephone, and facsimile, and is registered to do business

in this District, the principal purpose of which is to attempt to collect debts alleged

to be due another. Defendant qualifies as a “debt collector” under the FDCPA.




                                         -2-
 Case 2:21-cv-00513-JLB-MRM Document 1 Filed 07/08/21 Page 3 of 6 PageID 3




                         SUBSTANTIVE ALLEGATIONS

      8.       The case involves a Midland collections account that was reported on

Plaintiff’s Trans Union and Experian credit reports. The original creditor of the

accounts was Synchrony Bank. The account was charged off and purportedly sold

to Defendant in June 2016.

      9.       On January 6, 2021, after Plaintiff learned that Defendant

communicated inaccurate information about the collections account, Plaintiff sent a

debt validation letter directly to Defendant disputing the accuracy of information on

the account.

      10.      Under the FDCPA, the receipt of Plaintiff’s debt validation letter

required Defendant to cease communicating information about the account without

marking the account as disputed.

      11.      On December 15, 2020, Plaintiff also disputed the Midland account

reporting by submitting written dispute letters to Trans Union and Experian’s

respective FCRA compliance departments.

      12.      Under the Fair Credit Reporting Act (“FCRA”), upon receiving

Plaintiff’s dispute letters, Trans Union and Experian were statutorily obligated to

notify Defendant of the dispute within 5 days.




                                         -3-
 Case 2:21-cv-00513-JLB-MRM Document 1 Filed 07/08/21 Page 4 of 6 PageID 4




       13.      Notification of Plaintiff’s dispute triggered Defendant’s statutory

obligations to conduct an investigation, mark the account as disputed, and delete the

disputed information from Plaintiff’s account.

       14.      Nonetheless,    Defendant     continued     to   communicate      account

information without marking the account as disputed.

       15.      Plaintiff was forced to deal with the aggravation and humiliation of a

poor credit score and a reduced opportunity for credit based on the inaccurate

communications.

                                 CAUSES OF ACTION

                                         COUNT I

                  Against Defendant for Violating 15 U.S.C. § 1692e

       16.      Plaintiff repeats and realleges the foregoing allegations if set forth in

full herein.

       17.      15 U.S.C. §1692e prohibits a debt collector from using any false,

deceptive, or misleading representation or means in connection with the collection

of any debt. Subsection (8) of that provision specifically states that “the failure to

communicate that a disputed debt is disputed” is a violation of this section, as

follows:

             A debt collector may not use any false, deceptive, or misleading
             representation or means in connection with the collection of any
             debt. Without limiting the general application of the foregoing,
             the following conduct is a violation of this section:


                                            -4-
 Case 2:21-cv-00513-JLB-MRM Document 1 Filed 07/08/21 Page 5 of 6 PageID 5




                                        * *       *
             (8) Communicating or threatening to communicate to any person
             credit information which is known or which should be known to
             be false, including the failure to communicate that a disputed
             debt is disputed.

                                                           (emphasis added).

       18.      Defendant received a debt validation letter from Plaintiff stating that

the information on the account was disputed.

       19.      Nonetheless, Defendant continued to report the details of Plaintiff’s

account to the credit reporting agencies without marking the account as disputed.

       20.      Because of the inaccurate communications, Plaintiff was forced to deal

with the aggravation and humiliation of a poor credit score and a reduced opportunity

for credit.

       21.      Accordingly, Plaintiff is entitled to damages.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands a judgment:

       a)       awarding Plaintiff statutory money damages, actual damages and

punitive damages;

       b)       awarding attorney’s fees and costs, and other relief; and

       c)       awarding such other relief as to this Court may seem just and proper.

                                   JURY DEMAND
       Plaintiff demands a trial by jury.


                                            -5-
 Case 2:21-cv-00513-JLB-MRM Document 1 Filed 07/08/21 Page 6 of 6 PageID 6




DATED: July 8, 2021               COHEN & MIZRAHI LLP
                                  YOSEF STEINMETZ
                                  Florida Bar No. 119968


                                              /s/ Yosef Steinmetz
                                             YOSEF STEINMETZ

                                  300 Cadman Plaza West, 12th Floor
                                  Brooklyn, NY 11201
                                  Telephone: 929/575-4175
                                  929/575-4195 (fax)
                                  yosef@cml.legal
                                  ysteinmetz@cmlattorneys.com

                                  Attorneys for Plaintiff




                                   -6-
